Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 5/3/2022 are acknowledged. Claims 2-20 are pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 8 something appears to be missing.  The line end with “into the and into”.  The element after the is missing.  It is unclear what flow arrangement is required by the claim.
	Further, it is unclear whether claim 2 requires a humidifier with a reservoir, mist channel, and opening or not.  These elements are introduced in the preamble but are then referred to multiple times in the body of the claim.  Particular confusion is caused because the claim recites them in a limitation about when the system is in operation.  The system seems to need the humidifier with reservoir, mist channel, and opening in order to meet the limitations set forth for when the system is operating.  
	Claims 3-11 depend from claim 2 and are rejected for the same reasons. 	

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art as a whole does not teach a humidifier, connector unit, and sanitization system as claimed.  Onishi (US 2010/0112677) is the closest prior art.  Onishi discloses a sanitizing system (5; Fig 7; para [0069]) including an ozone generator (503; Fig 7; para [0069]) coupled to a humidifier (505; Fig 7; para [0069]) via a connector unit (shown between generator 503 and humidifier 505; Fig 7; para [0069]) that includes an inlet passageway that extends into at least a portion of an opening in the humidifier (inlet passageway internal to the connector unit, allowing ozone to escape into water 504 to produce humidified ozone 506; Fig 7; para [0069]), but Onishi fails to disclose a connector unit with an inlet and outlet passageway that allows the claimed flow when in operation.
	Other prior art that teaches connector units for supplying ozone gas into water reservoirs such as the previously presented Shelton (last office action) and Burris (US 4,019,986) (discussed in assorted related cases; see fig 1 with connector unit 33 and 34) also do not teach the connector unit with the inlet and outlet passageways as claimed.  
	The prior art as a whole doe not provide a teaching or suggestion of the claimed combination of limitations within the claim environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799